NOTICE OF ALLOWABILITY/REASONS FOR ALLOWANCE
This is a Notice of Allowability with Reasons for Allowance addressing applicant’s response 19 July 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-16 and 18-20 are pending. 
Claims 6, 7 and 17 are cancelled.

Allowable Subject Matter
Claims 1-5, 8-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: per independent claims 1, 11 and 18, the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the frame having the base and support member, hinge, inflatable bladder that has a U-shape that forms a recess and a pump assembly (or inflator per claim 11) on the base member within the recess.  

Regarding the rejections under 35 USC 112(b) in the Office Action dated 12 February 2021:

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

For the above reasons, the following is the final status of the claims:
Claims 1-5, 8-16 and 18-20 are allowed.
Claims 6, 7 and 17 are cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In light of amendments made, see Cheng (U.S. Publication 2015/0366368) and Soltani (U.S. Patent 6,012,186).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649